POLLEY, J.
This is an appeal from a judgment granting plaintiff’s application to have 80 acres of land excluded from the corporate limits of the town of Dante. This case was tried to the court. The court, among others, made the following finding of fact: “The court finds that the town of Dante, South Dakota, a municipal corporation, defendant, is a small village, with only 138 inhabitants, has no public water system, electric light system of its own, sewer, telephone exchange, bank, hotel, or any of the usual city or town improvements, advantages or conveniences; that there is no high school in said town of Dante, and only one church; that the post office is maintained in a private dwelling house; that said town of Dante has no bonded indebtedness whatever; that the land herein described which is sought to be excluded from the incorporated limits of said town of Dante, -South Dakota, is not necessary for any of the municipal uses, present or prospective, of the defendant town, and the plaintiff herein derives no benefit by reason of said land being situated within the corporate limits of said town, *573but is required to pay taxes greatly in excess of similar land without the said corporate limits.”
From a judgment of exclusion entered pursuant to said finding, the defendant appeals. We believe this finding is fully supported by the evidence in the record, and certainly there is no abuse of discretion on the part of the trial court as would warrant this court in disturbing the judgment appealed from. Hiram Neeman v. Town of Chancellor (S'. D.) 223 N. W. 938, handed down herewith, and cases cited therein.
The judgment appealed from is affirmed.
SHERWOOD, P. J., and BUKCH, CAMPBELL, and MISER, JJ., concur.
MISER, C., sitting in lieu of BROWN, J., absent.